
	
		II
		111th CONGRESS
		1st Session
		S. 2821
		IN THE SENATE OF THE UNITED STATES
		
			December 1, 2009
			Mr. Brown (for himself,
			 Mr. Feingold, Mr. Whitehouse, Mr.
			 Dorgan, Mr. Casey,
			 Mr. Sanders, and
			 Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To require a review of existing trade agreements and
		  renegotiation of existing trade agreements based on the review, to establish
		  terms for future trade agreements, to express the sense of the Congress that
		  the role of Congress in making trade policy should be strengthened, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Trade Reform, Accountability,
			 Development, and Employment Act of 2009 or the
			 TRADE Act of
			 2009.
		2.DefinitionsIn this Act:
			(1)Core labor
			 rightsThe term core labor rights means the core
			 labor rights as stated in the International Labour Organization conventions
			 dealing with—
				(A)freedom of
			 association and the effective recognition of the right to collective
			 bargaining;
				(B)the elimination
			 of all forms of forced or compulsory labor;
				(C)the effective
			 abolition of child labor; and
				(D)the elimination
			 of discrimination with respect to employment and occupation.
				(2)Major U.S.
			 trading partnersThe term major U.S. trading
			 partners means the top 10 countries that represent the largest trade in
			 dollar value of imports into the United States and exports from the United
			 States, excluding petroleum and petroleum products, based on data compiled by
			 the Department of Commerce for the most recent 12-month period preceding the
			 date of the enactment of this Act.
			(3)Multilateral
			 environmental agreementThe term multilateral environmental
			 agreement means any international agreement or provision thereof to
			 which the United States is a party and which is intended to protect, or has the
			 effect of protecting, the environment or human health.
			(4)StateThe
			 term State means each of the several States, the District of
			 Columbia, and any commonwealth, territory, or possession of the United
			 States.
			(5)Trade
			 agreement
				(A)In
			 generalThe term trade agreement includes the
			 following:
					(i)The North American Free Trade
			 Agreement.
					(ii)The Agreement between the United States of
			 America and the Hashemite Kingdom of Jordan on the Establishment of a Free
			 Trade Area.
					(iii)The Dominican Republic-Central
			 America-United States Free Trade Agreement.
					(B)Uruguay round
			 agreementsThe term trade agreement includes the
			 following agreements resulting from the Uruguay Round of Multilateral trade
			 negotiations:
					(i)The General
			 Agreement on Tariffs and Trade (GATT 1994) annexed to the WTO Agreement.
					(ii)The WTO
			 Agreement described in section 2(9) of the Uruguay Round Agreements Act (19
			 U.S.C. 3501(9)).
					(iii)Each of the
			 agreements described in section 101(d) of the Uruguay Round Agreements Act (19
			 U.S.C. 3511(d)).
					(iv)Any multilateral
			 agreement entered into under the auspices of the World Trade Organization
			 dealing with information technology, telecommunications, or financial
			 services.
					(6)Trade agreement
			 countryThe term trade agreement country means a
			 country that is—
				(A)a party to an
			 agreement described in paragraph (5)(A); or
				(B)a major U.S.
			 trading partner that is a party to an agreement described in paragraph
			 (5)(B).
				(7)TRIPS
			 agreementThe term TRIPS Agreement means the
			 Agreement on Trade-Related Aspects of Intellectual Property Rights described in
			 section 101(d)(15) of the Uruguay Round Agreements Act (19 U.S.C.
			 3511(d)(5)).
			(8)World Trade
			 OrganizationThe term World Trade Organization means
			 the organization established pursuant to the WTO Agreement.
			3.Review and
			 report on existing trade agreements
			(a)Review and
			 report
				(1)In
			 generalNot later than June
			 30, 2011, the Comptroller General of the United States shall conduct a review,
			 and submit a report to the Committee on Finance of the Senate and the Committee
			 on Ways and Means of the House of Representatives, with respect to each trade
			 agreement described in section 2(5)(A) and each trade agreement described in
			 section 2(5)(B) to the extent such agreement is in effect with respect to a
			 major U.S. trading partner. The report shall include an evaluation of the
			 economic, employment, environmental, national security, health, safety, and
			 other effects of each such agreement.
				(2)Cooperation of
			 agenciesThe Secretaries of State, Agriculture, Commerce, Labor,
			 and the Treasury, and the heads of other executive departments and agencies
			 shall cooperate with the Comptroller General in providing access to officials
			 and documents to facilitate the preparation of the report.
				(b)Information
			 with respect to trade agreementsThe report required by
			 subsection (a) shall, with respect to each trade agreement described in
			 subsection (a), to the extent practicable, include the following information
			 covering the period between the date on which the agreement entered into force
			 with respect to the United States and the date on which the Comptroller General
			 completes the review:
				(1)An analysis of
			 indicators of the economic impact of each trade agreement, including the
			 following:
					(A)The dollar value
			 of goods exported from the United States and imported for consumption into the
			 United States by sector, year, and trade agreement country, including a list of
			 those goods for which there has been a change in 10 percent or more in
			 bilateral trade with each such country.
					(B)The employment
			 effects of the agreement, including job gains and losses in the United States
			 by sector and changes in wage levels in the United States in dollars by sector
			 and year, and the employment effects of the agreement in each trade agreement
			 country.
					(C)The share of
			 global production, productive capacity, investment, exports, employment, and
			 other indicators of the competitive position of industries in the United States
			 significantly affected by each such trade agreement, taking into account
			 changes in sourcing patterns before and after entry into force of the trade
			 agreement.
					(2)The effect of
			 each trade agreement on agriculture, including—
					(A)the trend on a
			 year-to-year basis of—
						(i)the prices and
			 production volumes of agricultural commodities, food products, and ingredients
			 in the United States and in each trade agreement country;
						(ii)the prices and
			 volumes of such commodities, products, and ingredients exported from the United
			 States to each such trade agreement country; and
						(iii)the prices and
			 volumes of such commodities, products, and ingredients imported into the United
			 States from each such trade agreement country;
						(B)the number of
			 farms operating in the United States detailed by farm typology and sales level
			 and the number of acres under production by crop used to produce agricultural
			 commodities that are exported from the United States to a country that is a
			 party to each agreement listed in section 2(5)(A) on a year-to-year basis;
			 and
					(C)changes in United
			 States meat exports and the employment impacts of meat exports.
					(3)An analysis of
			 the progress being made in implementing the commitments contained in each
			 agreement and the record of compliance with the terms of each agreement in
			 effect between the United States and a trade agreement country.
				(4)A description of
			 any outstanding disputes between the United States and any trade agreement
			 country, including a description of laws, regulations, or policies of the
			 United States or any State that a trade agreement country has challenged, or
			 threatened to challenge, under a trade agreement.
				(5)An analysis of
			 the ability of the United States to ensure that any trade agreement country
			 complies with laws and regulations of the United States, including—
					(A)the customs laws
			 of the United States;
					(B)laws relating to
			 the payment of duties on goods imported into the United States;
					(C)health, safety,
			 and inspection requirements with respect to food and other products imported
			 into the United States; and
					(D)prohibitions on
			 the transshipment of goods that are ultimately imported into the United
			 States.
					(6)An analysis of
			 any privatization of public sector services in the United States and in each
			 trade agreement country if the service involved is covered by the investment,
			 financial services, or services provisions of a trade agreement. The analysis
			 shall include any effect privatization has on consumer access to essential
			 services, such as health care, electricity, gas, water, telephone service, or
			 other utilities.
				(7)An assessment of
			 the impact the intellectual property provisions of each trade agreement has on
			 consumer access to pharmaceuticals and on the retail price of pharmaceuticals
			 in each trade agreement country and the effect, if any, that changes in the
			 price of pharmaceuticals have had on access by consumers to
			 pharmaceuticals.
				(8)An analysis of
			 the impact of the government procurement provision of each trade agreement on
			 the procurement of goods and services by Federal and State agencies and by each
			 trade agreement country.
				(9)An assessment of
			 the consequences of significant currency movements of each trade agreement
			 country and a determination of whether the currency of the country is
			 misaligned deliberately to promote a competitive advantage in international
			 trade for that country.
				(c)Information on
			 countries that are parties to trade agreementsIn addition to the
			 information required by subsection (b), the report required under subsection
			 (a) shall include, with respect to each trade agreement country, information
			 regarding whether the country—
				(1)has a democratic
			 form of government;
				(2)has adopted into
			 domestic law and regulations the core labor rights and effectively enforces
			 those rights as reflected in reports of the Committee of Experts on the
			 Application of Conventions and Recommendations, the Conference Committee on the
			 Application of Standards, and the Committee on Freedom of Association of the
			 International Labour Organization;
				(3)respects
			 fundamental human rights, as reflected in the annual Country Reports on Human
			 Rights Practices of the Department of State;
				(4)is designated as
			 a country of particular concern with respect to religious freedom under section
			 402(b)(1) of the International Religious Freedom Act of 1998 (22 U.S.C.
			 6442(b)(1));
				(5)is on a list
			 described in subparagraph (B) or (C) of section 110(b)(1) of the Trafficking
			 Victims Protection Act of 2000 (22 U.S.C. 7107(b)(1)) (commonly known as tier 2
			 or tier 3 of the Trafficking in Persons List of the Department of
			 State);
				(6)has taken
			 effective measures to combat and prevent public and private corruption,
			 including measures with respect to tax evasion and money laundering and has
			 ratified the Convention on Combating Bribery of Foreign Public Officials in
			 International Business Transactions of the Organization for Economic
			 Cooperation and Development;
				(7)complies with the
			 multilateral environmental agreements to which the country is a party;
				(8)has in force
			 adequate environmental laws and regulations, has devoted sufficient resources
			 to implementing such laws and regulations, and has an adequate record of
			 enforcement of such law and regulations;
				(9)enforces the
			 rights and flexibilities of the TRIPS Agreement; and
				(10)provides for
			 government transparency, due process of law, and respect for international
			 agreements.
				(d)National
			 security analysisThe report required by subsection (a) shall
			 include with respect to each trade agreement country an assessment of the
			 country's transfer of technology, production, and services and an analysis of
			 whether the country poses a potential concern to the national security of the
			 United States.
			(e)RecommendationsEach
			 report required under subsection (a) shall include recommendations of the
			 Comptroller General for addressing the problems identified under subsections
			 (b), (c), and (d) with respect to each trade agreement. The recommendations
			 shall include suggestions for renegotiating the agreement based on the
			 requirements described in section 4(b).
			(f)CitationsThe
			 Comptroller General shall include in the report required under subsection (a)
			 citations to the sources of data used in preparing the report and a description
			 of the methodologies employed in preparing each report.
			(g)Public
			 commentIn preparing each report required under subsection (a),
			 the Comptroller General shall—
				(1)hold hearings
			 that are open to the public; and
				(2)provide an
			 opportunity for members of the public to testify and submit written
			 comments.
				(h)Public
			 availabilityEach report required under subsection (a) shall be
			 made available to the public not later than 14 days after the Comptroller
			 General completes the report.
			4.Inclusion of
			 certain provisions in trade agreements
			(a)In
			 generalNotwithstanding section 151 of the Trade Act of 1974 (19
			 U.S.C. 2191) or any other provision of law, any bill implementing a trade
			 agreement between the United States and another country that is introduced in
			 Congress after the date of the enactment of this Act shall be subject to a
			 point of order pursuant to subsection (c) unless the trade agreement meets the
			 requirements described in subsection (b).
			(b)RequirementsEach trade agreement between the United
			 States and another country with respect to which an implementing bill is
			 introduced on or after the date of the enactment of this Act shall meet the
			 following requirements:
				(1)Labor
			 standardsThe labor provisions of the agreement shall—
					(A)be included in
			 the core text of the agreement;
					(B)require each
			 country that is a party to the agreement—
						(i)to
			 adopt and maintain laws and regulations (including laws applicable to any
			 designated zone in the country) that establish core labor rights; and
						(ii)to
			 effectively enforce laws relating to core labor rights and laws relating to
			 acceptable conditions of work (including laws relating to minimum wages, hours
			 of work, and occupational safety and health);
						(C)prohibit a
			 country that is a party to the agreement from waiving or otherwise derogating
			 from, or offering to waive or otherwise derogate from, the country's laws and
			 regulations relating to the core labor rights and acceptable conditions of work
			 described in subparagraph (B);
					(D)provide that
			 failures to meet the labor requirements of the agreement, regardless of the
			 effect that failure has on trade, shall be subject to the dispute resolution
			 and enforcement mechanisms and penalties of the agreement;
					(E)provide that
			 enforcement mechanisms and penalties for failures described in subparagraph (D)
			 are included in the core text of the agreement and are at least as effective as
			 the mechanisms and penalties that apply to the commercial provisions of the
			 agreement;
					(F)strengthen the
			 capacity of each country that is a party to the agreement to promote, protect,
			 and enforce core labor rights;
					(G)require that each
			 country that is a party to the agreement have a national contact point for
			 every labor complaint, produce a report that addresses all the issues raised in
			 the complaint and include recommendations on all confirmed allegations,
			 including specific recommendations for employers directly or indirectly
			 implicated in the complaint; and
					(H)require
			 that—
						(i)there is a full
			 and expeditious remediation of all labor complaints; and
						(ii)the remediation
			 plan is satisfactory to all parties and conforms to the findings and
			 recommendations of the national contact point described in subparagraph
			 (G).
						(2)Environmental
			 and public safety standardsThe environmental provisions of the
			 agreement shall—
					(A)be included in
			 the text of the agreement;
					(B)prohibit each
			 country that is a party to the agreement from weakening, eliminating, or
			 failing to enforce domestic environmental or other public interest standards to
			 promote trade or attract investment;
					(C)require each such
			 country to implement and enforce fully and effectively the country's
			 obligations under multilateral environmental agreements and provide for the
			 enforcement of such obligations under the agreement;
					(D)prohibit the
			 trade of products that are illegally harvested or extracted and the trade of
			 goods derived from illegally harvested or extracted natural resources,
			 including timber and timber products, fish, wildlife, and associated products,
			 mineral resources, or other environmentally sensitive goods;
					(E)provide that the
			 failure to meet the environmental standards required by the agreement be
			 subject to dispute resolution and enforcement mechanisms and penalties that are
			 at least as effective as the mechanisms and penalties that apply to the
			 commercial provisions of the agreement; and
					(F)allow each
			 country that is a party to the agreement to adopt and implement environmental,
			 health, and safety standards, recognizing the legitimate right of governments
			 to protect the environment and public health and safety.
					(3)Food and
			 product health and safety standardsIf the agreement contains
			 health and safety laws and regulations for food and other products, the
			 agreement shall—
					(A)establish that
			 food, feed, food ingredients, and other products relating to food may be
			 imported into the United States from a country that is a party to the agreement
			 only if such food and related products meet or exceed United States laws and
			 regulations with respect to food safety, pesticides, inspections, packaging,
			 and labeling;
					(B)establish that
			 nonfood products may be imported into the United States from a country
			 that is a party to
			 the agreement only
			 if such products meet or exceed United States laws and regulations with respect
			 to health and safety, inspection, packaging, and labeling;
					(C)authorize the
			 Commissioner of the Food and Drug Administration (in this Act, referred to as
			 the Commissioner) and the Consumer Product Safety Commission (in
			 this Act, referred to as the Commission) to assess the
			 regulatory system of each country that is a party to the
			 agreement to
			 determine whether the regulatory system of that country provides the same or
			 better protection of health and safety for food and other products as provided
			 under the regulatory system of the United States;
					(D)if the
			 Commissioner or the Commission determines that the regulatory system of a
			 country does not provide the same or better protection of health and safety for
			 food and other products as provided under the regulatory system of the United
			 States, the agreement shall provide that the President may temporarily suspend
			 the importation into the United States of food and other products from that
			 country;
					(E)provide a process
			 for inspecting and approving facilities in countries that the Commissioner or
			 the Commission have found do not meet United States laws and regulations with
			 respect to health and safety in order to allow products from approved
			 facilities to be imported into the United States; and
					(F)if harmonization
			 of food or product health or safety laws and regulations is necessary to
			 facilitate trade, the agreement shall provide that such harmonization shall be
			 based on standards that are no less stringent than United States laws and
			 regulations.
					(4)Services
			 provisionsIf the agreement contains provisions relating to
			 services, such provisions shall—
					(A)preserve the
			 right of Federal, State, and local governments to maintain essential public
			 services and to regulate, for the benefit of the public, services provided to
			 consumers;
					(B)(i)provide that a service
			 is not subject to the agreement unless a country that is a party to the
			 agreement establishes a positive list of each service sector that will be
			 subject to the obligations of the country under the agreement; and
						(ii)apply the agreement only to the
			 service sectors that are on the list described in clause (i);
						(C)establish a
			 general exception to the market access obligations contained in the agreement
			 by allowing a country that is a party to the agreement to maintain or establish
			 a ban on services that the country considers harmful to public health or
			 safety, the environment, or public morals if the ban is applied to domestic and
			 foreign services and service providers equally;
					(D)require service
			 providers in a country that is a party to the agreement that provide services
			 through a commercial presence in the United States to consumers in the United
			 States to comply with applicable United States environmental, land use, safety,
			 privacy, transparency, professional qualification, and consumer access laws and
			 regulations;
					(E)require that
			 services provided to consumers in the United States that would be subject to
			 privacy laws and regulations in the United States may only be provided by
			 service providers in other countries if those countries have privacy
			 protections and protections regarding confidential information that are equal
			 to or exceed the protections provided by United States privacy laws and
			 regulations;
					(F)provide that
			 privatization of public services in any country that is a party to the
			 agreement or the deregulation of a service is not required, including services
			 relating to national security, social security, health, public safety,
			 education, water, sanitation, other utilities, ports, or transportation;
			 and
					(G)provide that local governments
			 are not subject to the service sector obligations under the agreement.
					(5)Investment
			 provisionsIf the agreement contains provisions relating to
			 investment, such provisions shall—
					(A)preserve the
			 ability of each country that is a party to the agreement to regulate foreign
			 investment in a manner consistent with the needs and priorities of the
			 country;
					(B)preserve the
			 ability of each country to place prudential restrictions on speculative capital
			 to promote financial stability;
					(C)ensure that
			 foreign investors operating in the United States are not afforded greater
			 procedural or substantive rights under the trade agreement than those afforded
			 to domestic investors under the Constitution and laws of the United
			 States;
					(D)ensure that the
			 adoption or application by any government of a nondiscriminatory measure
			 intended to serve a public purpose is not prohibited by the agreement and is
			 not a violation of the agreement;
					(E)provide that the
			 term investment only means a commitment of capital or the
			 acquisition of real property as understood under the laws of the country that
			 is a party to the agreement and excludes the assumption of risk or expectation
			 of gain or profit;
					(F)provide that the
			 term investor means only a person who makes a commitment or an
			 acquisition described in subparagraph (E);
					(G)limit protections
			 against expropriations to direct expropriation of real property and provide
			 that direct expropriation means government action that does not
			 merely diminish the value of real property but destroys all value of the real
			 property permanently; and
					(H)define the
			 standard of minimum treatment to provide that foreign investors do not have
			 greater legal rights than United States citizens possess under the due process
			 clause of section 1 of the 14th Amendment to the Constitution.
					(6)Procurement
			 standardsIf the agreement contains government procurement
			 provisions, such provisions shall—
					(A)provide that an
			 industry sector, goods, and services are not subject to an agreement unless a
			 country that is a party to the agreement establishes a positive list of
			 industry sectors, goods, and services that will be subject to the obligations
			 of the country under the agreement;
					(B)with respect to
			 the United States, apply only to a State that specifically agrees to the
			 agreement and only to the industry sectors, goods, and services specifically
			 identified by the State government and shall not apply to local governments;
			 and
					(C)include only
			 technical specifications for goods or services, or supplier qualifications or
			 other conditions for receiving government contracts that do not
			 undermine—
						(i)prevailing wage
			 policies;
						(ii)recycled content
			 policies;
						(iii)sustainable
			 harvest policies;
						(iv)renewable energy
			 policies;
						(v)human rights;
			 or
						(vi)project labor
			 agreements.
						(7)Intellectual
			 property requirementsIf the agreement contains provisions
			 related to the protection of intellectual property rights, such provisions
			 shall—
					(A)promote adequate
			 and effective protection of intellectual property rights;
					(B)include only
			 terms relating to patents that do not, overtly or in application, limit the
			 flexibilities and rights established in the Declaration on the TRIPS Agreement
			 and Public Health, adopted by the World Trade Organization at the Fourth
			 Ministerial Conference at Doha, Qatar, on November 14, 2001, particularly the
			 flexibilities and rights relating to the promotion of access to medicines and
			 the issuance of compulsory licenses on grounds determined by member states;
			 and
					(C)require that any
			 provisions relating to the patenting of traditional knowledge be consistent
			 with the Convention on Biological Diversity, concluded at Rio de Janeiro June
			 5, 1992.
					(8)Agricultural
			 standardsIf the agreement contains provisions relating to
			 agriculture, such provisions shall—
					(A)protect the right
			 of each country that is a party to the agreement to establish policies with
			 respect to food and agriculture that allow for inventory management and
			 strategic food and renewable energy reserves, if such policies do not
			 contribute to or allow the dumping of agricultural commodities in world markets
			 at prices lower than the cost of production;
					(B)protect the right
			 of each country that is a party to the agreement to prevent dumping of
			 agricultural commodities at below the cost of production through border
			 regulations or other mechanisms and policies;
					(C)ensure that all
			 laws relating to antitrust and anti-competitive business practices remain fully
			 in effect, and that enforceability of those laws is neither preempted nor
			 compromised in any manner;
					(D)ensure adequate
			 and affordable supplies of safe food for consumers;
					(E)protect the right
			 of each country that is a party to the agreement to encourage conservation
			 through the use of best practices with respect to the management and production
			 of agricultural commodities;
					(F)ensure fair
			 treatment of farm laborers in each such country; and
					(G)not conflict with
			 agricultural policy established in the laws of the United States.
					(9)Trade remedies
			 and safeguardsIf the agreement contains trade remedy provisions,
			 such provisions shall—
					(A)preserve fully
			 the ability of the United States to enforce the trade laws of the United
			 States, including antidumping and countervailing duty laws and safeguard
			 laws;
					(B)ensure the
			 continued effectiveness of domestic and international prohibitions on unfair
			 trade, especially prohibitions on dumping and subsidies, and domestic and
			 international safeguard provisions;
					(C)establish
			 mechanisms to address and remedy market distortions that lead to dumping and
			 subsidization, including overcapacity, cartelization, and market-access
			 barriers, by imposing strong sanctions against subsidies, including applying
			 countervailing duty laws in cases where exporters receive tax rebates for
			 indirect taxes upon export;
					(D)allow the United
			 States to maintain adequate safeguards to ensure that surges of imported goods
			 do not result in economic burdens on workers, firms, or farmers in the United
			 States, including providing that such safeguards go into effect automatically
			 based on certain criteria;
					(E)establish
			 mechanisms among the parties to the agreement to examine the trade consequences
			 of significant currency movements and to scrutinize whether a country's
			 currency is misaligned in order to promote a competitive advantage in
			 international trade; and
					(F)if the currency
			 of a country that is a party to the agreement is deliberately misaligned,
			 establish safeguard remedies that apply automatically to offset substantial and
			 sustained currency movements.
					(10)Dispute
			 resolution and enforcement provisionsIf the agreement contains
			 provisions relating to dispute resolution, such provisions shall—
					(A)incorporate the
			 due process protections of the Constitution, as well as provisions relating to
			 access to documents, open hearings, transparency, and fair and impartial
			 tribunals;
					(B)require that any
			 dispute settlement panel, including an appellate panel, dealing with
			 intellectual property rights or environmental, health, labor, and other public
			 law issues include panelists with expertise in the issues that are the subject
			 of the dispute; and
					(C)provide that
			 dispute resolution proceedings are open to the public and provide timely public
			 access to information regarding enforcement, disputes, and ongoing negotiations
			 relating to disputes.
					(11)Technical
			 assistanceIf the agreement contains technical assistance
			 provisions, such provisions shall—
					(A)be designed to
			 raise standards in developing countries by providing assistance in a manner
			 that ensures diversity of development;
					(B)be designed to
			 empower civil society and democratic governments to create sustainable, vibrant
			 economies and respect basic rights; and
					(C)not supplant
			 economic assistance or promote the exportation of goods produced with the
			 exploitation of labor or methods that support unsustainable natural
			 resources.
					(12)Exceptions for
			 national security and other reasonsEach agreement shall—
					(A)include an
			 essential security exception to the provisions of the agreement that permits a
			 country that is a party to the agreement to apply measures that the country
			 considers necessary for the maintenance or restoration of international peace
			 or security, or the protection of its essential security interests;
					(B)explicitly state
			 that if a country invokes the essential security exception in a dispute
			 settlement proceeding relating to any matter other than compliance with the
			 agreement's worker rights, environment, human rights, health, or safety
			 provisions, the dispute settlement body hearing the matter shall find that the
			 exception applies;
					(C)include the
			 following language: “Notwithstanding any other provision of this agreement, a
			 provision of law that is nondiscriminatory on its face and relates to domestic
			 health, consumer safety, the environment, labor rights, worker health and
			 safety, consumer access, the provision of goods or services, or investment,
			 shall not be subject to challenge under the dispute resolution mechanism
			 established under this agreement, unless a principal purpose of the law is to
			 discriminate with respect to market access.”; and
					(D)include a
			 provision that gives priority to the implementation of bilateral or
			 multilateral agreements relating to public health, human and labor rights, the
			 environment, or other public interest goals in the event of any inconsistency
			 between the trade agreement and such bilateral or multilateral
			 agreement.
					(13)FederalismThe
			 trade agreement may only require a State government in the United States to
			 comply with procurement, investment, or services provisions contained in the
			 trade agreement if the State government has been consulted in full and has
			 given explicit consent to be bound by such provisions.
				(c)Point of order
			 in SenateThe Senate shall cease consideration of a bill to
			 implement a trade agreement introduced on or after the date of enactment of
			 this Act if—
				(1)a point of order
			 is made by any Senator against the bill based on the noncompliance of the trade
			 agreement with the requirements of subsection (b); and
				(2)the point of
			 order is sustained by the Presiding Officer.
				(d)Waivers and
			 appeals
				(1)WaiversBefore
			 the Presiding Officer rules on a point of order described in subsection (c),
			 any Senator may move to waive the point of order and the motion to waive shall
			 not be subject to amendment. A point of order described in subsection (c) is
			 waived only by the affirmative vote of 60 Members of the Senate, duly chosen
			 and sworn.
				(2)AppealsAfter
			 the Presiding Officer rules on a point of order described in subsection (c),
			 any Senator may appeal the ruling of the Presiding Officer on the point of
			 order as it applies to some or all of the provisions on which the Presiding
			 Officer ruled. A ruling of the Presiding Officer on a point of order described
			 in subsection (c) is sustained unless 60 Members of the Senate, duly chosen and
			 sworn, vote not to sustain the ruling.
				(3)DebateDebate
			 on the motion to waive under paragraph (1) or on an appeal of the ruling of the
			 Presiding Officer under paragraph (2) shall be limited to 1 hour. The time
			 shall be equally divided between, and controlled by, the majority leader and
			 the minority leader of the Senate, or their designees.
				5.Renegotiation of
			 existing trade agreementsThe
			 President shall submit to Congress a plan for renegotiating each trade
			 agreement that is in effect on the date of the enactment of this Act to bring
			 the trade agreement into compliance with the requirements of section 4(b) not
			 later than 90 days before the earlier of the day on which the President—
			(1)initiates negotiations with a foreign
			 country with respect to a new trade agreement; or
			(2)submits a bill to Congress to implement a
			 trade agreement.
			6.Sense of
			 Congress on improving the process for United States trade
			 negotiationsIt is the sense
			 of Congress that if Congress considers legislation to provide for special
			 procedures for the consideration of bills to implement trade agreements, that
			 legislation shall include—
			(1)criteria for the
			 President to use in determining whether a country—
				(A)is able to meet
			 its obligations under a trade agreement;
				(B)meets the
			 requirements described in section 3(c); and
				(C)is willing and
			 able to meet the requirements described in section 4(b);
				(2)a process by
			 which the Committee on Finance of the Senate and the Committee on Ways and
			 Means of the House of Representatives review the determination of the President
			 described in paragraph (1) to verify that the country meets the
			 criteria;
			(3)requirements for
			 consultation with Congress during trade negotiations that require more frequent
			 consultations than required by the Bipartisan Trade Promotion Authority Act of
			 2002 (19 U.S.C. 3801 et seq.), including a process for consultation with any
			 committee of Congress with jurisdiction over any area covered by the
			 negotiations;
			(4)binding
			 negotiating objectives and requirements outlining what must and must not be
			 included in a trade agreement, including the requirements described in section
			 4(b);
			(5)a process for
			 review and certification by Congress to ensure that the negotiating objectives
			 described in paragraph (4) have been met during the negotiations;
			(6)a process—
				(A)by which a State
			 may give informed consent to be bound by nontariff provisions in a trade
			 agreement that relate to investment, the service sector, and procurement;
			 and
				(B)that prevents a
			 State from being bound by the provisions described in subparagraph (A) if the
			 State has not consented; and
				(7)a requirement
			 that a trade agreement be approved by a majority vote in both Houses of
			 Congress before the President may sign the agreement.
			
